Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (Pub No. US 2021/0335753 A1, hereinafter Hsu).
	With regards to claim 1, Hsu teaches a method of efficient chip manufacturing, the method comprising: 
assembling at least two chips on a layer (see Fig. 12-13, two chips 50A/50B on layer 120); and 
applying mold compound to the sides and bottom of the chips including flowing around interconnects, thereby leaving the top of each of the at least two chips exposed (see Fig. 19, mold compound 150 flowing around interconnects 146 and present on sides and bottom of chips 50A/50B, both chips exposed).

With regards to claim 2, Hsu teaches the method of claim 1, further comprising: attaching a substrate (see Fig. 12-13, substrate 102).

With regards to claim 3, Hsu teaches the method of claim 1, wherein the at least two chips are heterogenous chips (see ¶49).

With regards to claim 4, Hsu teaches the method of claim 1, wherein the at least two chips are chips of the same type (see ¶49).

With regards to claim 5, Hsu teaches the method of claim 1, wherein the at least two chips are a two dimensional (2.5d) package (see Fig. 13, multiple chips arranged side by side and all part of one package).

With regards to claim 8, Hsu teaches an apparatus comprising at least two chips assembled on one of a redistribution layer and an interposer (see Fig. 12-13, two chips 50A/50B in redistribution layer 120); and
mold compound applied to the sides and bottom of the chips including flowing around interconnects, thereby leaving the top of each of the at least two chips exposed (see Fig. 12-13, mold compound 150 applied to sides and bottoms of chips 50A/50B, both 50A/50B exposed).

With regards to claim 9, Hsu teaches the apparatus of claim 8, further comprising: a substrate attached to the chips (see claim 2).

With regards to claim 10, Hsu teaches the apparatus of claim 8, wherein the at least two chips are heterogenous chips (see claim 3).

With regards to claim 11, Hsu teaches the apparatus of claim 8, wherein the apparatus is a two dimensional (2.5d) package (see claim 5).

With regards to claim 14, Hsu teaches an apparatus formed by steps comprising: 
assembling at least two chips on one of a redistribution layer and an interposer (see Fig. 12-13, two chips 50A/50B on redistribution layer 120); and 
applying mold compound to the sides and bottom of the chips including flowing around interconnects, thereby leaving the top of each of the at least two chips exposed (see Fig. 12-13, mold compound 150 on sides and bottom of chips 50A/50B, both chips exposed).

With regards to claim 15, Hsu teaches the apparatus of claim 15, formed by further steps comprising: attaching a substrate (see Fig. 12-13, substrate 102).

With regards to claim 16, Hsu teaches the apparatus of claim 15, wherein the at least two chips are heterogenous chips (see claim 2).

With regards to claim 17, Hsu teaches the apparatus of claim 15, wherein the apparatus is a two dimensional (2.5d) package (see claim 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of Min et al. (Pub No. US 2020/0294964 A1, hereinafter Min).
With regards to claims 6 and 7, Hsu is silent teaching the method of claim 1, wherein the at least two chips are a die-last wafer-level fanout package.
In the same field of endeavor, Min teaches how a chip last fan out process is beneficial because its developed to improve the yield rate (see ¶26).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a die-last wafer-level fanout package due to increased yield rates as taught by Min.

With regards to claim 7, Hsu is silent teaching the method of claim 1, wherein the at least two chips are a die-first wafer-level fanout package.
In the same field of endeavor, Min teaches how a chip first fan out process is beneficial because its developed to improve the yield rate (see ¶26).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a die-first wafer-level fanout package due to increased yield rates as taught by Min.

	With regards to claims 12 and 19, Hsu is silent teaching the apparatus of claim 8/claim 15, wherein the apparatus is a die-last wafer- level fanout package.
	In the same field of endeavor, Min teaches how a chip last fan out process is beneficial because its developed to improve the yield rate (see ¶26).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a die-last wafer-level fanout package due to increased yield rates as taught by Min.

With regards to claims 13 and 20, Hsu is silent teaching the apparatus of claim 8/claim 15, wherein the apparatus is a die-first wafer- level fanout package.
In the same field of endeavor, Min teaches how a chip first fan out process is beneficial because its developed to improve the yield rate (see ¶26).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a die-first wafer-level fanout package due to increased yield rates as taught by Min.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 15 above, and further in view of Yu (Pub No. US 2018/0366403 A1, hereinafter Yu).
With regards to claim 18, Hsu is silent teaching the apparatus of claim 15, wherein the at least two chips are on an embedded silicon bridge fan-out.
In the same field of endeavor, Yu teaches how embedded silicon fan-out structures are beneficial because it solves warpage problems or mismatch of thermal expansion coefficients (see ¶8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize an embedded silicon fan-out structure because it solves warpage problems or mismatch of thermal expansion coefficients as taught by Yu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML